Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 - 3, and 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2016/0274204 A1), hereinafter referred to as Song, in view of Taicher et al. (US Patent 6,118,272)	With reference to claim 1, Song teaches An NMR well logging tool comprising: 	a sensor comprising an array of RF antenna elements (Fig. 2, 209); and 	electronic circuitry that includes at least one low-power integrated circuit corresponding the RF antenna elements of the array (¶0029-¶0031).	However is silent with regards that the electronic circuitry further comprises a plurality of high-power modules corresponding the RF antenna elements of the array, wherein each high-power module .
With reference to claim 2, Song further teaches the sensor further comprises at least one magnet (Fig. 13, 804).	With reference to claim 3, Song further teaches the sensor comprises a housing that at least partially encloses the array of RF antenna elements, wherein at least part of the electronic circuitry is enclosed within the housing (Fig. 2, 209, ¶0029, ¶0052).	With reference to claim 8, Taicher further teaches at least one the plurality of high-power modules is realized by an integrated circuit, multi-chip module or small-size printed circuit board (Col 10, lines 37-52).	With reference to claim 9, Song as combined above further teaches the at least one low-power integrated circuit includes at least one pulse sequence generator circuit and a plurality of RF transmitter circuits corresponding to the plurality of high-power modules, wherein each RF transmitter circuit is configured to generate a low- power RF oscillating signal under control of the at least one pulse sequence generator circuit for supply to the RF amplifier of the corresponding high-power module (¶0026).
Hurlimann teaches  the RF amplifier of each high-power module comprises an H-bridge circuit (¶0147, Fig. 32A)	It would have been obvious to use the teaching of Hurlimann with the NMR well logging tool of Song so as to enable a “non-resonant” circuit (Hurlimann ¶0147).	With reference to claim 5, Hurlimann further teaches the H-bridge circuit comprises four switching transistors that are specified to operate at downhole temperatures up to 175°C (¶0147).	With reference to claim 6, Hurlimann further teaches the four switching transistors that are realized from large bandgap semiconductor materials, such silicon-carbide (SiC), gallium-nitride (GaN), or other hybrid semiconductor material (¶0147).	With reference to claim 7, Hurlimann further teaches the H-bridge circuit is operably coupled to a direct-current power supply that supplies a DC high voltage power supply signal of at least 50 volts (¶0147).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "each RF antenna element of the array comprises an elongate ferrite core, an elongate or strip conductor element that extends along a length dimension of the ferrite core on one side of the ferrite core, and an exterior shield that surrounds the RF antenna element with an opening that exposes the elongate conductor, the RF antenna element being .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Gerald, II et al. (US 7,251,592 B1) teaches a toroid cavity/coil NMR multi-detector.	Knizhnik et al. (US 2018/0252839 A1) teaches a side-looking NMR tool.	Zhou et al. (US 2019/0391292 A1) teaches a downhole NMR tool with receiver on sensor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GREGORY H CURRAN/               Primary Examiner, Art Unit 2852